Citation Nr: 1140581	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  04-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to the Veteran's psychiatric disorder. 

2. Entitlement to service connection for impotency, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1967.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs' (VA) Regional Office in Jackson, Mississippi.  The RO in Montgomery, Alabama is currently handling the appeal.  

The appeal was previously before the Board in May 2006, October 2007, and March 2010, at which time it was remanded for further development.  

The Board notes that the Veteran's appeal originally included claims for service connection for an acquired psychiatric disorder and coronary artery disease.  Service connection for an anxiety disorder was granted by the Board in March 2010 and effectuated in a March 2010 rating decision.  Likewise, service connection for coronary artery disease was granted by the RO in a September 2011 rating decision.  As the aforementioned decisions represent a total grant of benefits sought on appeal, the issues are no longer in appellate status and are considered fully resolved.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As explained in previous remands, the Veteran contends that his hypertension and impotency are causally related to or aggravated by service-connected disabilities.  He is currently service connected for anxiety disorder and coronary artery disease.  Alternatively, he argues that the hypertension and impotency problems are the result of Agent Orange exposure. 

In March 2010, the Board remanded the Veteran's claims in order to obtain a VA opinion addressing the etiology of the claimed hypertension and impotency disorders.  The Board's remand directives explicitly directed the VA examiner to offer an opinion addressing whether it was at least as likely as not that the currently diagnosed disorder were in any causally related to his active service, including Agent Orange exposure, or were casually related to or aggravated by is service connected psychiatric disability.  

The Veteran underwent a VA heart examination in July 2010.  The VA examiner initially found that the hypertension and impotency were due to or a result of service, Agent Orange exposure, and service-connected conditions.  However, several questions later, the examiner opined that it was less likely as not that these disorders were caused by or a result of service, Agent Orange exposure, or service connected conditions.  He reasoned that there was no objective data to correlate the onset and pattern of psychological symptoms (i.e., the service connected disorder) with his control of hypertension.  He explained that these were "independent" conditions.  With respect to erectile dysfunction, the examiner explained that the impotency problems clearly correlated with the onset of his hypertension and that his prescription hypertension medication was "well-known" to cause the side effects of sexual dysfunction and ED.

Because of the examiner's contradictory opinions regarding ED and hypertension, the RO requested that an addendum opinion be obtained.  The RO specifically 
asked that the examiner consider whether the ED and hypertension were caused or aggravated by service, and whether such conditions were related to service-connected conditions or medications related to specific conditions. 

In a July 2011 VA addendum opinion, the VA examiner stated that hypertension was not due to the service connected psychological condition.  He reasoned that the onset of hypertension was after service and that there was no objective data to correlate his psychological symptoms with the onset of hypertension.  With respect to erectile dysfunction, the examiner again stated that the condition started soon after hypertension and was a side effect of the prescription hypertension medication.  The correlation between ED and hypertension onset, he stated, was "solid."  Neither the ED nor the hypertension were due to coronary artery disease as these conditions preceded the coronary artery disease by many years.   

A remand by the Board confers on a Veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In this case, the above opinions are inadequate for several reasons, but primarily because they fail to address the issue of aggravation as required by the Board's March 2011 remand.  In other words, while the July 2010 & 2011 VA examiner indicated that there was no direct relationship between hypertension/ED and CAD and anxiety disorder, he did not provide an opinion as to whether such service-connected conditions aggravated the hypertension or ED.  Indeed, as noted in the March 2011 remand, private medical evidence suggests that the Veteran experiences elevated hypertension secondary to "stress from anxiety" related to "bad encounters with VA regarding PTSD." See Treatment Notes from Dr. Morgan, dated September 2007 and October 2007.  An undated private medical record from Dr. Morgan indicates increased blood pressure due to PTSD.  The Board recognizes that the Veteran is not service-connected for PTSD, but these findings nonetheless warrant further development and medical investigation in connection with his service-connected anxiety disorder.  

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder. 

2. The Veteran's claims file should be made available for review by the examiner who presented the nexus opinions expressed in the July 2010 VA examination report and July 2011 VA addendum report.  

The examiner should be asked to review the Veteran's claims file and base any opinion provided on the foregoing review thereof.  The examiner should indicate on the examination report that such a review was conducted.

Then, within the context of the Veteran's clinical history, the examiner should provide a nexus opinion as to the likelihood that the Veteran's current hypertension and impotency/erectile dysfunction, are aggravated by his service-connected anxiety disorder or coronary artery disease, as set forth below.

(i) an addendum opinion should be provided as to whether it is at least as likely as not that the Veteran's service-connected anxiety disorder and coronary artery disease aggravated (i.e., permanently worsened beyond their natural level of progression) his diagnoses pertaining to his current hypertension and erectile dysfunction disabilities.  


The examiner is specifically asked to review and comment upon Dr. Morgan's findings relating to elevated hypertension and stress/anxiety found in treatment records dated in September and October 2007.  


If such aggravation is found to exist, it would be helpful if the examiner would provide an assessment, if possible, of the baseline level of impairment of the current hypertension and erectile dysfunction disabilities prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the aforementioned service-connected anxiety disorder and/or coronary artery disease. If it is not possible to provide such an assessment, the examiner should so state. 

(ii) an addendum opinion should be provided as to whether it is at least as likely as not that the Veteran's diagnosed hypertension and/or erectile dysfunction are secondary to any medications taken for his service-connected disabilities of coronary artery disease and/or anxiety disorder.  

A complete rationale for any opinion expressed should be provided. 

If the examiner is unable to provide any of the requested addendum opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion. 

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims of entitlement to service connection for hypertension and erectile dysfunction should be readjudicated following review of all relevant evidence associated with the claims file. If the appeal remains denied with respect to any of these issues, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, this issue or issues should be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


